DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group 3 (claims 15-20 and 33-34)  in the reply filed on 7/25/2022 is acknowledged.  The traversal is on the ground(s) that all the claims should be rejoined because they all use a monomer unit comprising a bifunctional building block molecule/component with one, or more, protecting groups (also referred to herein as blocking groups) attached to the building block molecule at a specified end. The blocking groups are removable/cleavable using standard chemical conditions and reagents, which importantly, are orthogonal to the chemistry used for the sequential addition of monomer units required to extend the polymer/oligomer chain length.   This is not found persuasive because the different inventions require different monomer unit having different structures and/or require a macrocycle monomer unit.
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claims 17 and 18 are objected to because of the following informalities:  claims 17 and 18 are claiming a monomer unit but they depend from a method claim 15.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 and 33-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 is vague and indefinite because it is unclear how the verifying step b) is performed. Is it performed using some kind of detecting method, such as detecting a label?
Claim 15 recites the limitation "monomer units" in step d).  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 is vague and indefinite because it is unclear what exactly are the metes and bounds for the terms "detectably-labeled monomer unit", "building block component of interest", “second component”, and “detectable label of the monomer unit". 
Claim 16 is vague and indefinite because it is unclear what exactly are the metes and bounds for the terms "N-methyliminodiacetic (MIDA) boronate analog” and “a linker fluorophore". It is unclear if the methyl in the analog is substituted with a fluorophore or a linker that is capable to be linked to a fluorophore. Further if the methyl is replaced with a fluorophore or a linker then the boronate analog should not comprise the group “methyl” in the name.   
Claim 20 is vague and indefinite because it is unclear if the “fluorescent blocking group” in step c) is the same as “the blocking group” of step e). 
Claims 20 and 33 recite the limitation "the blocking group" in step d).  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dower et al. US 20090137419 A1	
Dower et al.  discloses a method and apparatus for sequencing many nucleic acid sequences immobilized at distinct locations on a matrix surface. The principles and apparatus of the present invention may be used, for example, also in the determination of sequences of peptides, polypeptides, oligonucleotides, nucleic acids, oligosaccharides, phospholipids and other biological polymers. It is especially useful for determining the sequences of nucleic acids and proteins. [0002].  Dower et al. teaches the stepwise synthesis of polymers according to a positionally defined matrix pattern. Each oligonucleotide probe will be synthesized at known and defined positional locations on the substrate. Dower et al. discloses methods for synthesizing polymers on a silicon or other suitably derivatized substrate, methods and chemistry for synthesizing specific types of biological polymers on those substrates [0081]. Dower et al. teaches the attachment of the target homogeneous clusters of target polymers to the substrate can be achieved by appropriate linkage chemistry. As indicated before, the linkage should be stable and insensitive to the sequencing reagents used. The specific linkages will depend, of course, upon the particular combination of substrate and polymer being used. [0108]-[0109] . For polynucleotides, the preferred attachment to the matrix is through a synthetic oligomer by the 5' end of each target sequence. [0113]. Dower et al. teaches method (a) providing a nucleic acid array, said array comprising at least two different positionally distinct target template nucleic acids; (b) contacting said nucleic acid array with at least one nucleotide comprising a removable label; (c) detecting the label to determine the addition of the nucleotide to an oligonucleotide hybridized to one of the template nucleic acids; (d) removing the label; and (e) repeating steps (b) and (c). The method includes after detecting fluorescence, the substrate is washed in preparation for the next round of polymerization (see pages 13-14 and claims). 
Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jacobson et al. US 20130244884.
Jacobson et al. teaches a method comprising (a) providing a support comprising a plurality of anchor oligonucleotides, wherein each plurality of oligonucleotides comprises a predefined sequence complementary to the predefined sequence of the target polynucleotide and is immobilized to a discrete feature of the support; (b) hybridizing the target polynucleotide sequence to the plurality of anchor oligonucleotides; (c) contacting the hybrid target polynucleotide-anchor oligonucleotide with at least one labeled nucleotide; (d) extending the anchor oligonucleotide in a template dependent manner in presence of a polymerase; and (e) detecting the incorporation of the labeled nucleotide into the hybrid. Steps c), d) and e) may be repeated [0005].  By repeatedly activating different sets of predefined regions and contacting different monomer solutions with the support, a diverse array of polymers is produced on the support. Other steps, such as washing unreacted monomer solution from the support, can be optionally used. [0030]
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 15, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwiatkowski US 20020015961.
Kwiatkowski provides a method for synthesizing an oligonucleotide including the steps of: a) providing a 5' protected first nucleoside secured to a solid support through a linker; b) deprotecting the first nucleoside at its 5' position (this is viewed as the seed molecule); c) covalently bonding another 5' protected nucleoside to the first nucleotide at the 5' position of the first nucleoside; d) deprotecting the another nucleoside at its 5' position; and e) repeating steps c) and d) for incorporating additional protected nucleosides. For this aspect of the invention, the linker secures the first nucleotide to the solid support via a hydrocarbyldithiomethyl bond.   In some embodiments, the oligonucleotide synthesis method is effective for inverting the oligonucleotide thereby forming an oligonucleotide having a free 3' hydroxyl and being secured to a solid support via another position. (page 3) (this is viewed as being inclusive of the template free synthesis of instant claim 19).
Kwiatkowski teaches that the nucleoside may further include a labeling group. Useful labeling groups are known to those of ordinary skill in the art and include radioactively labeled groups, luminescent groups, electroluminescent groups, fluorescent groups, and groups that absorb visible or infrared light. Examples of useful fluorescent labels include bodipy, dansyl, fluorescein, rhodamin, Texas red, Cy 2, Cy 4, and Cy 6. [0038] and [0047].
Kwiatkowski teaches the incorporation of the hydrocarbyldithiomethyl-modified nucleotide can be detected by any known method that is appropriate for the type of label used [0057]-[0059]. 
With regard to claim 15 step (d), the claim recites conventional nucleic acid manipulation of reagents and methodologies and one of ordinary skill in the art would have been motivated to modify the primary reference in the manner of the claims to achieve the expected benefits, optimizations and/or expanded applications as this is well known practice in the art. It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to carry out the claimed methods. Routine optimization is not considered inventive and no evidence has been presented in the instant disclosure that step (d) was other than routine, that the products resulting from the optimization have any unexpected properties, or that the results should be considered unexpected in any way as compared to the closest prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEZIA RILEY whose telephone number is (571)272-0786. The examiner can normally be reached 7:30-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEZIA RILEY/           Primary Examiner, Art Unit 1637                                                                                                                                                                                             	14 October 2022